DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/2/2022 has been entered.  Claims 1-22 remain pending in the present application with claims 1-13 withdrawn as non-elected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first member upper surface" in Line 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the Applicant delete the phrase “upper surface” to overcome this issue. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns US 2016/0268965 (hereinafter Stearns) in view of Urban US 9273708 (hereinafter Urban) in view of McAtee US 9873286 (hereinafter McAtee).
Re. Cl. 14, Stearns discloses: A method for employing a component mounting assembly (see Fig. 1-7g), comprising: positioning an interface (764, Fig. 7e-g) in a slot (see Fig. 7e-g, slot created by 132) of an assembly (see Fig. 1) comprised of an upper body (140, Fig. 1), a lower body (130 and 150, Fig. 1), and a coupling device (102, 104 Fig. 1), where the upper body is comprised of a first aperture (146 Fig. 1), a pivoting end (end attached to 133, Fig. 1), and a clamping end (144, Fig. 1);-5-KL3 3394868 1Application Ser. No. 17/391,709Response to Restriction Requirement dated June 3, 2022Attorney Docket No. REC0017USD1 the lower body is comprised of a second aperture (156, Fig. 1), the slot (see 132, Fig. 1), and a pivoting end (end attached to 133, Fig. 1); and the coupling device is inserted into the first and second apertures and employed to couple the lower body to the upper body (see Fig. 1-7e); and applying a force to the coupling device, such that the interface is clamped between the upper and lower bodies when subjected to a clamping force imparted by a tightening of the coupling device (see Fig. 7e-g).
Re. Cl. 15, Stearns discloses: the interface is a frame member of a solar panel module (see 762, Fig. 7e).
Re. Cl. 17, Stearns discloses: positioning a second interface (770, Fig. 7a-g) between the lower body and the coupling device (between 104 of coupling device and 130 of the lower body), such that the second interface is clamped between the lower body and the coupling device when subjected to the clamping force (see Fig. 7e-g).
Re. Cl. 21, Stearns discloses: the second interface is employed with an electronics module of a solar power system (see 770, Fig. 7e-g).
Re. Cl. 14, Stearns discloses that the upper body and lower body can be connected in a hinged fashion (see Fig. 8) but does not disclose a pivoting end enclosure configured to receive and enclose the pivoting end (Cl. 14).  Urban discloses a component mounting assembly (Fig. 1) which is comprised of an upper body (2, Fig. 1) comprised of a first aperture (7, Fig. 16), a pivoting end (12, Fig. 1), and a clamping end (23, Fig. 1); a lower body (1, Fig. 1) comprised of a second aperture (8, Fig. 16) and a pivoting end enclosure (11, Fig. 1) configured to receive and enclose the pivoting end (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stearns device to include the hinge of Urban since Stearns discloses that a hinge could be used (Paragraph 0053) and Urban discloses a known hinge to enable clamping of an interface (see Figs. 5-8).  Furthermore, it has been held to be obvious to one skilled in the art to substitute one method for the other to achieve a predictable result (e.g. hingedly securing two parts of a clamp together) .  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cl. 14, Stearns in view of Urban does not disclose an L-shaped member on the lower body, the L-shaped member includes a first member extending substantially perpendicularly away from an upper surface of the lower body and a second member extending away from the second aperture and substantially perpendicularly away from an end of the first member upper surface, such that the first member and the second member form the slot within which the interface is positioned.  McAtee discloses a clamping device (Fig. 5) which includes an upper body (12, Fig. 5) with a first pivoting end (86, Fig. 5) and a clamping end (72, Fig. 5); a lower body (82, Fig. 5) with a pivoting end (766, Fig. 5) and a L-shaped member (92, 84 Fig. 5),  the L-shaped member includes a first member (92, Fig. 5) extending substantially perpendicularly away from an upper surface of the lower body (see Fig. 5) and a second member (94, Fig. 5) extending away from the second aperture and substantially perpendicularly away from an end of the first member upper surface (see Fig. 5, the member 94 extends away from the pivoting ends and therefore would be away from the second aperture in the proposed combination), such that the first member and the second member form the slot within which the interface is positioned (see 96, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Stearns in view of Urban device to include the L-shaped member of McAtee since McAtee states that such a modification creates a slot which accepts the substrate sheet (Col. 7, Lines 30-33).
Re. Cls. 19-20, the embodiment shown in Fig. 1-7g of Stearns does not disclose the lower body is further comprised of a member extending away from the pivoting end enclosure (Cl. 19) or the member is adapted to secure a cable of a solar power system to the lower body (Cl. 20).  Stearns does however disclose multiple different embodiments of using an assembly to secure onto an interface (see Fig. 8 and 18-22 for example).  Re. Cls. 19-20, Stearns discloses another embodiment (Fig. 18-22) which includes an upper body (1820, Fig. 18) and a lower body (1840, Fig. 18) which are adjusted relative to one another via a coupling device (1802, Fig. 18).  Re. Cls. 19-20, Stearns discloses the lower body is further comprised of a member (1880, 1882 Fig. 18) extending away from the pivoting end enclosure (see Fig. 22, 1880, 1882 extends away/outward from the solar panel member 2260 and therefore would extend in the same direction in the embodiment in Fig. 1-7g, which is away from the pivoting end 133); the member is adapted to secure a cable of a solar power system to the lower body (see Fig. 18-22 and Paragraph 0061, Lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment in Figs. 1-7g in Stearns to include the cable management member in the embodiment shown in Figs. 18-22 since Stearns states that such a modification enables wires, cables, and the like to be placed and retained in a channel defined therein (Paragraph 0061, Lines 7-11).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns in view of Urban in view of McAtee as applied above, and in further view of Seaquist US 3721748 (hereinafter Seaquist).
  	Re. Cl. 16 and 18, Stearns discloses the coupling device is a threaded fastener (see 102, Fig. 1) to engage threads (interior threads of 104, Fig. 1) but does not disclose the threads are of the second aperture (Cl. 16) or the coupling device includes a lock washer and spring (Cl. 18).  Stearns discloses an assembly (6, Fig. 3) which is secured to an object (1, Fig. 3); wherein the assembly includes two halves (11 and 12, Fig. 3) secured and adjusted relative to one another via a coupling device (25, 28, lock washer shown under the head of the bolt 28).  Re. Cl. 16, Seaquist discloses the coupling device is a threaded fastener (see 25, Fig. 1) to engage threads of the second aperture (26, Fig. 3).  Re. Cl. 18, Seaquist discloses the coupling device includes a lock washer and spring (see 28, Fig. 1 and Col. 5, Lines 7-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second aperture of Stearns to be threaded as disclosed by Seaquist to reduce the number of working parts of the device.  Such a modification would make assembly easier and more efficient since the user would not have to align the fastener and nut and hold the nut stationary.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device to include the lock washer and spring of Seaquist since Seaquist states that such a modification spreads the upper and lower members apart far enough so the device can be positioned therein (Col. 4, Lines 10-14) and assures the device will remain fixedly in the operating position (Col. 5, Lines 61-64). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns in view of Urban in view of McAtee as applied above, and in further view of Rodrigues US 2017/0163206 (hereinafter Rodrigues).
Re. Cl. 22, Stearns discloses that the electronics module can be an AC-DC power adapter (Paragraph 0051, Lines 6-8) but it does not appear that the AC-DC power adapter is a Module Level Power Electronics component.  Rodrigues discloses that it is known to use a mounting member (409, Fig. 42) to mount an electronic device in the form of a Module Level Power Electronics component (MLPE, Paragraph 0056) to a frame member (502).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronics device of Stearns to be the MLPE of Rodrigues since Rodrigues states that in some cases it may be desirable to produce DC rather than AC power and MLPE are members of a category of energy control modules which manage DC power produced by individual panels and an array wired together (Paragraph 0008, Lines 1-9).
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yen US 2014/0000186, Kantola US 5930928, and Sarkisian US 3310901 disclose other known clamping arrangements which are pertinent to Applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632